DETAILED ACTION
Status
This communication is in response to the application filed on 16 June 2020. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/932,659, filed on 8 November 2019, is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 June 2020 was filed after the mailing date of the application on 16 June 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-7 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “a user device comprising a user interface and a streaming media player”, and “a streaming media server communicatively coupled to the user device and comprising a streaming media file”, and “a control circuit communicatively coupled to the user device and the streaming media server; wherein the streaming media player is configured to stream media files”, etc. However, the interface and streaming media player of the user device are each apparently just software – the “user device” is apparently not required to be a device at all, but just software that 
Claim 5 depends from claim 4 (which indirectly depends from claim 1); however, claim 5 recites “the method of claim 4”, but (as noted above) claims 1-4 are each directed to a system. Therefore, the Examiner is further uncertain if the claims are directed to a system or a method.
Claims 2-7 depend from claims 1 and/or 5, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 2-7 are also indefinite.
The Examiner suggests amending to recite the desired computing device(s) as comprising a processor, which would appear supported at Applicant ¶¶ 0044 and 0047-0049 (so as to avoid 112f interpretation issues and 101 software per se issues). The Examiner is interpreting – for prosecution at this time only – the user device, server, and control circuit to be or require structural hardware, where any other interpretation (such as, and including, a lack of amendment to reflect structure) 

Claims 6 and 19 recite “each digital ledger comprises the known authentication date”, but “date” makes no sense – it is entirely uncertain what an authentication date would be. Further, claim 13 appears parallel to claims 6 and 19, but recites “authentication data” instead. Therefore, the Examiner is uncertain whether claims 6 and 19 should be reciting “each digital ledger comprises the known authentication data” rather than “date”.
Claims 7 and 20 depend from claims 6 and 19, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 7 and 20 are also indefinite.
For purposes of examination, the Examiner is interpreting this as being “data” rather than “date”.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 16 merely repeats limitations (verbatim) that are required at parent independent claim 15; therefore, claim 16 fails to further limit the subject matter of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a system (claims 1-7) and methods (claims 8-20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a system to enable time-based rewards for streaming media consumption, comprising: a user device comprising a user interface and a streaming media player; a streaming media server communicatively coupled to the user device and comprising a streaming media file; a control circuit communicatively coupled to the user device and the streaming media server; wherein the streaming media player is configured to stream media files; wherein the control circuit is configured to: generate a start time when the user device initiates streaming of the streaming media file; generate an end timer when the user device terminates streaming of the streaming media content file; determine a time period, the time period is the difference between the end time and the start time; convert the time period to a plurality of time intervals; convert each of the time intervals to a reward point; and convey, via the user interface, the reward point.
Independent claim 8 is parallel to claim 1 above, but is directed to a method for performing the same or highly similar steps via a control circuit. Independent claim 15 is parallel to claims 1 above and 2 below (as encompassed by the abstract idea), but is (similar to claim 8) directed to a method for performing the same or highly similar steps via a control circuit.
The dependent claims (claims 2-7, 9-14, and 16-20) appear to be encompassed by the abstract idea of the independent claims since they merely indicate conveying a graphical icon to receive interactions and pausing the media file upon no interaction for a period of time (claims 2, 9, and 15-16), requesting, receiving data , and determining authentication (claims 3, 10, and 17) using a user device biometric sensor for authentication data (claims 4, 11, and 18) and by capturing the user device MAC address (claims 5, 12, and 18), using digital ledgers for storing and comparing the authentication data (claims 6, 13, and 19), and/or tracking and combining historic reward points for the user and providing a summary (claims 7, 14, and 20). 

Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are using a system to enable time-based rewards for streaming media consumption, comprising: a user device comprising a user interface and a streaming media player; a streaming media server communicatively coupled to the user device and comprising a streaming media file; a control circuit communicatively coupled to the user device and the streaming media server; wherein the streaming media player is configured to stream media files; wherein the control circuit is configured to perform the activity, using the user device, convey information via the user interface, and performing steps via a control circuit. These additional elements do not reflect an improvement in the functioning of 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, do not improve any device or technology being used, but rather the additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility. The best (and apparently only actual) discussion of the devices used is Applicant ¶ 0029 indicating that all the devices may be merely generic computers or devices.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the the idea itself; therefore the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffin, III (U.S. Patent Application Publication No. 2003/0172376, hereinafter Coffin).


a user device comprising a user interface and a streaming media player (see at least, e.g., ¶¶ 0054, “delivering live broadcast programming on one Motion Picture Expert Group (MPEG) stream and advertising content, with associated advertising content listings and times, on another MPEG stream” indicating content is streaming via a streaming media player and the streaming media player being a user interface, see also 0058-0060, 0074, 0076, 0079 for streaming; 0076-0077, 0083, as content displayed, therefore, a user device being used; 0041, 0087, user interface; citation by number only hereinafter);
a streaming media server communicatively coupled to the user device and comprising a streaming media file (0031, 0033, Fig. 1, items 12 and 16, operator module that sends to receiver module, indicating a server, control circuit, and user device coupled via network);
a control circuit communicatively coupled to the user device and the streaming media server (0031, 0033, Fig. 1, items 12 and 16, operator module that sends to receiver module, indicating a server, control circuit, and user device coupled via network);
wherein the streaming media player is configured to stream media files (0054, and also 0058-0060, 0074, 0076, 0079 for streaming);
wherein the control circuit is configured to:
generate a start time when the user device initiates streaming of the streaming media file (0077, “define the time, including hours, minutes, seconds, when the 
generate an end timer when the user device terminates streaming of the streaming media content file (0077, “define the time, including hours, minutes, seconds, when the advertising content and/or the broadcast programming is displayed and terminated”, 0083, tracking display time and maintains a display time for each content, tracking total and partial view times, as well as cumulative total);
determine a time period, the time period is the difference between the end time and the start time (0077, “define the time, including hours, minutes, seconds, when the advertising content and/or the broadcast programming is displayed and terminated”, 0083, tracking display time and maintains a display time for each content, tracking total and partial view times, as well as cumulative total);
convert the time period to a plurality of time intervals (0077, “define the time, including hours, minutes, seconds, when the advertising content and/or the broadcast programming is displayed and terminated”, 0083, tracking display time and maintains a display time for each content, tracking total and partial view times, as well as cumulative total);
convert each of the time intervals to a reward point; and convey, via the user interface, the reward point (0036, “operator module 12 can include an advertising content table populated with information … such as advertising content title, display duration …, display time …, reward points earned …, associated broadcast programming”, [etc.]. This information can be delivered to receiver module 16 from 

Claim 8 is rejected on the same basis as claim 1 above since Coffin discloses a method to enable time-based rewards for streaming media consumption (Coffin at 0021, 0024-0027, Figs. 6 and 9), comprising the same, or similar, activities as at claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin in view of Karaoguz et al. (U.S. Patent Application Publication No. 2004/0117847, hereinafter Karaoguz).

Claims 2 and 9: Coffin discloses the system and media of claims 1 and 8, wherein in generating the start time the control circuit is configured to: convey, via 
Coffin, however, does not appear to explicitly disclose the icon conveying being subsequent to generating the start time, and pause streaming of the streaming media file when the graphical icon does not receive the interaction for a predetermined time period. Karaoguz, though, teaches a user’s home media processing system (MPS) for display sequencing (Karaoguz at 0029) where a standby or pause mode “may be entered due to lack of user interaction with the MPS” (Karaoguz at 0041) so that content would not be missed or by-passed, since paused, when a user is distracted or not paying attention (indicated by lack of interaction). Further, there are only three possible times at which the icon may be conveyed – before/prior to the start time, at the start time, and subsequent to the start time, where the expectation of success would be the same for each time of conveying (i.e., the icon works the same and the conveying success is the same regardless of which of the three possible times are pursued/used). Therefore, the Examiner understands and finds that pausing a media file when there is no interaction for a predetermined time is applying a known technique to a known device, method, or product ready for improvement to yield predictable results and conveying an icon subsequent to the start time is obvious to try since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success so as to not miss or by-pass content when distracted or not paying attention.

The rationale for combining in this manner is that pausing a media file when there is no interaction for a predetermined time is applying a known technique to a known device, method, or product ready for improvement to yield predictable results and conveying an icon subsequent to the start time is obvious to try since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success so as to not miss or by-pass content when distracted or not paying attention as explained above.

Claims 15-16 are rejected on the same basis as claims 1 and 2 above since Coffin discloses a method to enable time-based rewards for streaming media consumption (Coffin at 0021, 0024-0027, Figs. 6 and 9), comprising the same, or similar, activities as at claims 1 and 2 above.

Claims 3-7, 10-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin in view of Karaoguz and in further view of Donaldson (U.S. Patent Application Publication No. 2011/0314530).



The rationale for combining in this manner is that conveying an authentication request, receiving a response, determining a threshold relationship, and starting access is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to automatically authenticate users as explained above.

Claims 4-5, 11-12, and 18: Coffin in view of Karaoguz and in further view of Donaldson discloses the system and methods of claims 3, 10, and 17, wherein the user device comprises a biometric sensor configured to capture biometric data; and receiving the authentication data comprises receiving, via the control circuit, a biometric data point from the user computing device, the biometric data point captured via the biometric sensor (at claims 4, 11, and 18) and wherein receiving the authentication data comprises capturing, via the control circuit, a MAC address associated with the user device (at claims 5, 12, and 18) (Donaldson at 0021, 0042, Table 1). 

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin in view of Karaoguz in further view of Donaldson and in still further view of Winklevoss et al. (U.S. Patent No. 10,915,891, hereinafter Winklevoss).

Claims 6, 13, and 19: Coffin in view of Karaoguz in further view of Donaldson discloses the system and methods of claims 5, 12, and 18, but does not appear to explicitly disclose further comprising: a plurality of digital ledgers each communicatively coupled to the control circuit; wherein the plurality of digital ledgers are identical, decentralized and distributed; each digital ledger comprises the known authentication date; each digital ledger is configured to determine whether the authentication data shares the threshold relationship with the known authentication data; in determining whether the authentication data shares the threshold relationship with the known authentication data the control circuit is further configured to: transmit the authentication data to the plurality of digital ledgers; and determine the authentication data shares the threshold relationship with the known authentication data when a threshold quantity of the plurality of digital ledgers determines the authentication data shares the threshold relationship with the known authentication data. Winklevoss, however, teaches authentication confirmation through use of “a decentralized digital asset ledger maintained in a distributed network in the form of a blockchain” (Winklevoss at column:lines 2:4-5 and 19-20, and 4:45-60; citation by number only hereinafter), that includes points as the denomination of value (Winklevoss at least at 18:37-40) and tracking history and balances of accounts (Winklevoss at 31:65-32:2) in order to provide autonomous and secure authentication. The Examiner notes that the ledgers being identical is the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the media rewards of Coffin in view of Karaoguz and in further view of Donaldson with the distributed ledger authentication of Winklevoss in order to use digital ledgers to authenticate so as to provide autonomous and secure authentication.
The rationale for combining in this manner is that using digital ledgers to authenticate is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to provide autonomous and secure authentication as explained above.

Claims 7, 14, and 20: Coffin in view of Karaoguz in further view of Donaldson and in still further view of Winklevoss discloses the system and methods of claims 6, 13, and 19 wherein in conveying the reward point the control circuit is configured to: determine historic reward points associated with the user; combine the reward point and the historic reward points to generate a reward point summary; and convey, via the user interface, the reward point summary (Winklevoss at 18:37-40, “digital assets can include tokens, which like other digital assets that can represent anything .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Distributed Ledger Technology: beyond block chain, A report by the UK Government Chief Scientific Adviser, dated 2016, downloaded from https://assets.publishing.service.gov.uk/government/uploads/system/uploads/attachment_data/file/492972/gs-16-1-distributed-ledger-technology.pdf on 4 August 2021 (herein “UK Chief Scientific Advisor Report”), indicating that “A distributed ledger is essentially an asset database that can be shared across a network of multiple sites, geographies or institutions. All participants within a network can have their own identical copy of the ledger. Any changes to the ledger are reflected in all copies in minutes, or in some cases, seconds.” (UK Chief Scientific Advisor Report at 5.)
Ray, Shaan, The Difference Between Blockchains & Distributed Ledger Technology, Towards Data Science, dated 19 February 2018, downloaded from https://towardsdatascience.com/the-difference-between-blockchains-distributed-ledger-technology-42715a0fa92 on 4 August 2021 (herein, “Ray”), indicating that “A distributed ledger is a database that is spread across several nodes or computing devices. Each node replicates and saves an identical copy of the ledger. Each participant node of the network updates itself independently.” (at p. 2).
Blockchain basics: Introduction to distributed ledgers, IBM Developer, dated 1 June 2019, downloaded 4 August 2021 from https://developer.ibm.com/tutorials/cl-blockchain-basics-intro-bluemix-trs/ (herein, “Brakeville”), indicating that “A distributed ledger is a type of database that is shared, replicated, and synchronized among the members of a decentralized network.” (at p. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622